Curis Admiralitatis At a Court of Vice Admiralty held at Providence in the Colony of Rd Island on Wednesday the 23d day of January A. D. 1744/5 Before the Honble L. Lockman Esqr Judge The following Preparatory *301Examinations were taken John Hopkins Corn1, of the Private Sloop of war the Reprisal was sworn in Court to these Quest”3
Qt jst when where and by whom was this Snow taken brought in here by you as prize
An She was taken by me the 28th of Dec” last in the Latta of 29 Dig3 North.
Qn How many Persons were on board at the time of Capture and of what Nation.
Ansr Twenty five all french men except One Negro Boy
Qn Are all the Papers now Produced in Court, all that were found on board Sa Sloop at the time of Capture without fraud Subduction Addition or Embezelment.
Ansr Yes Jn° Hopkins
To the truth of weh Sa evidence William Dunbar first Lieu* was also sworn in Court
Wm Dunbar
Wm Strengthfield was sworn Interpreter
Rene Cuette late french Comm* of the Snow S* Clara in Court on Oath Ansa to these Quest”3
Qn lSt Have you any knowledge of this Snow brought into this port by Cap* Hopkins and what Declare all you know.
I have known her these five months and saild from the Martinees the 15P1 Dec* last N. S. for Old france and was taken by Cap* Hopkins in his Privateer the 8th of Jan* N.S.
Qn 2a How many Persons were on board at the time of Capture and of what Nation
Anr Twenty five men all french except One Negro Boy
Qn How many Gunns had you and what Burthen
One Hundred and Sixty Tons and Eleven Gunns
Qn Had you a Commission from the King of france
Anr Yes which is Produced in Court by the English Cap* Marked A
Qn "What did your Cargo Consist of and to whom did the Vessel and Cargo belong
To Madam Chasson a Widdow an Inhabitant of Nantez and A Subject of the King of France and Consisted of Sugar Cheifly some Cocoa Cotton and Coffee
Qn Is Jo the Negroe A Slave or free
Anr he was my Slave
Qn Are these all your Papers
Anr Yes
*302Qn I£ you could have Overcome Cap4 Hopkins would you have done it and made A Prize
Anr Yes Certainly and I did my best Endeavours to Effect it
René Cuette
Jean Joseph michel de Kuenny Second Captain of the Snow S4 Clare made Oath to the truth of the above Evidence
jean Joseph michel de Kuenny
Guilliaume Benoist Leiutenant of the Snow S4 Clara gave Oath to the truth of the Afores8 evidence given by the Commr
G. Benoist
Thursday Jany 24th 1744/5 the Court was open’d the Libel and Preparatory Examn8 were read the Court Adjd
It Plainly Appears to me that the Snow S4 Clara brought in here by Cap4 John Hopkins and Commanded by Cap4 Rene Cuette, together with her APPurtenances Cargo and Negro Slave Were the Property of the french King his Vassalls and Subjects and therefore I condemn the same as lawful Prize to be divided betwixt the Owners and Company of the Sloop Reprisal as they Amongst themselves did Agree and whatever goods cannot be divided, I Order to be sold by Wm Mumford Marshall of this Court the Captors Paying Cost, and whatever goods are liable to Duty to pay the same to the Collecr of his Majs Customs
Leonard Lockman